Appeal from an order of the Supreme Court, St. Lawrence County. The petitioner is a school teacher. She was given a probationary appointment by the respondent board of education. The regulations set up by subdivision 1 of section 3013 of the Education Law apply to this school district. In substance the statute provides that upon recommendation of the district superintendent the board may employ a teacher for a probationary period of not more than five years; that on or before the expiration of that period on recommendation of the district superintendent the board may appoint to tenure such a probationary teacher. During the petitioner’s probationary period which would have expired June 30,1950, the board on due recommendation made a tenure appointment. This was March 7, 1950. On May 8, 1950, the board rescinded the appointment. The Special Term held that it then had no power of rescission. We think this is a proper construction of the statute. Since the appointment on tenure could be made any time before the expiration of the probationary period, at the time it was made it was a valid appointment and the board was required thenceforth to deal with it as in other cases of tenure. Order unanimously affirmed, with $50 costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ. [See post, p. 1028.]